--------------------------------------------------------------------------------

Exhibit 10.2
[image1.jpg]
 
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into by and between NutraCea,
a California corporation with principal offices at 6720 North Scottsdale Road,
Suite 390, Scottsdale, Arizona 85253 (“NutraCea”, the “Company” or the
“Employer”) and Kody Newland an individual with a mailing address at 1928 East
Highland F-104 PMB 611, Phoenix, Arizona 85016 (“Employee”) effective as of
March 3, 2010 (“Effective Date”), as follows:


AGREEMENT


1.           Employment. NutraCea wishes to employ Employee and Employee agrees
to provide services for NutraCea on the terms and conditions set forth below.


2.           Employment; Scope of Employment. Employee shall be employed as
Senior Vice President of Sales and Marketing of NutraCea.  NutraCea reserves the
exclusive right to designate and modify Employee’s specific duties from time to
time in any manner consistent with Employee’s status as Senior Vice President of
Sales and Marketing of NutraCea.  No modification or change of Employee’s
responsibilities and/or duties shall modify, change or revoke any provision of
this Agreement.


2.1           Best Efforts; Full Working Time.  Employee agrees to devote
his/her best efforts, attention, skill and experience to the performance of
Employee’s duties all in accordance with the provisions of this
Agreement.  Employee shall apply his/her entire full working time to performing
these services.


2.2           Supervision and Direction of Services.  All of Employee’s services
shall be under the supervision and direction of the Chief Executive Officer of
NutraCea.


2.3           Rules.  Employee shall be bound by all the policies, rules and
regulations of NutraCea now in force and by all such other policies, rules and
regulations as may be hereafter implemented and shall faithfully observe and
abide by the same.  No such policy, rule or regulation shall alter, modify or
revoke Employee’s status as an at-will employee or any other provision of this
Agreement.


2.4           Exclusive Services.  During the Term of this Agreement and any
extension of this Agreement, Employee shall not, directly or indirectly, whether
as a partner, employee, creditor, shareholder, independent contractor or
otherwise, promote, participate or engage in any activity or other business
which NutraCea deems in its sole discretion to be competitive in any way with
NutraCea’s current or future business operations.  Employee agrees that Employee
shall not enter into any agreement to establish, form, contract with or become
employed by a competing business of NutraCea while Employee is employed with
NutraCea.


2.5           Non-Solicitation. To the fullest extent permissible under
applicable law, Employee agrees that both during the term of this Agreement and
for a period of two (2) years following termination of this Agreement, Employee
shall not take any action to induce employees or independent contractors of
NutraCea to sever their relationship with NutraCea and to accept an employment
or an independent contractor relationship with any other business.
 
 
 

--------------------------------------------------------------------------------

 

3.           Term and Termination; Payments upon Termination.


3.1           Term and Termination. Unless earlier terminated for Cause (as
defined below), NutraCea hereby employs the Employee for a period commencing on
the Effective Date and ending on March 3, 2012 (the “Term”).  The Term may be
extended by mutual agreement of the parties on a month-to-month basis unless
either party notifies the other party in writing at least ninety (90) days prior
to the expiration of the then-effective Term of such party’s intention not to
renew this Agreement.


3.1.1           Termination for Cause.  “Cause” for termination of Employee’s
employment shall mean the occurrence of any of the following:


(a)           Employee has materially breached the terms here of;


(b)           Employee, in the reasonable determination of the Board of
Directors of NutraCea has been grossly negligent or engaged in material willful
or gross misconduct in the performance of his/her duties;


(c)           Has failed to meet written standards established by NutraCea for
the performance of duties hereunder;


(d)           Employee has committed, as determined by the Board of Directors of
NutraCea, or has been convicted of fraud, moral turpitude, embezzlement, theft,
or dishonesty or other criminal conduct;


(e)           Employee has taken other actions or omitted to take any actions
such that such action or omissions constitute legal cause for termination under
Arizona law, as then in effect; or


(f)           Habitual misuse of alcohol or any non-prescribed drug.


3.2           Payments upon Termination.
 
3.2.1           For Cause.  Following any termination by the Company for Cause,
Employee shall be entitled to receive in cash payment an amount equal to all
previously accrued but unpaid or unused compensation, including but not limited
to, salary, vacation pay and Employee may retain the vested portion of any stock
and stock  options properly and duly granted to Employee as of such date,
subject and pursuant to the terms of the stock option agreements or stock
purchase agreements entered into between NutraCea and Employee, which grant
NutraCea certain repurchase rights.


3.2.2           Without Cause.  Following any termination by the Company without
Cause, Employee (or Employee’s estate) shall be entitled to receive in cash
payment an amount equal to all previously accrued but unpaid or unused
compensation, including but not limited to , salary, vacation pay and Employee
may retain the vested portion of any stock and stock options properly and duly
granted to Employee as of such date, subject and pursuant to the terms of the
stock option agreements or stock purchase agreements entered into between
NutraCea and Employee, which grant NutraCea certain repurchase rights.  Employee
will also receive ninety (90) days of pay and receive continuing insurance
coverage for ninety (90) days.  Any stock options due to vest in the ninety (90)
days immediately after termination will vest upon termination.


4.           Compensation; Benefits.


4.1           Base Salary.  Employee shall be paid at a rate which, on an
annualized basis, equals one hundred seventy five thousand dollars ($175,000)
per year subject to normal payroll withholdings and NutraCea’s standard payroll
practices.  As a named Executive Officer of NutraCea, Employee’s salary shall be
subject to increase as determined by the Board of Directors.

 
2

--------------------------------------------------------------------------------

 

4.2           Expenses.  Employee shall be reimbursed for reasonable business
expenses which he/she incurs in the performance of his/her duties hereunder, in
accordance with NutraCea’s standard reimbursement policies.


4.3           Annual Bonus Program.  Employee shall participate in any NutraCea
annual bonus program that is adopted by NutraCea (subject to the terms and
conditions of any such program).  Any such annual bonus program shall be
approved by the NutraCea Compensation Committee and the Board of Directors and
shall set forth objective criteria for bonus payments based on the financial
performance of NutraCea and specific sales related goals and objectives set for
the Employee. Such annual bonus program also shall set forth a target bonus
objective for Employee, which target amount initially shall be thirty percent
(30%) of his Base Salary.  The actual annual bonus amount, if any, shall be paid
in accordance with the terms of such program.


4.4           Stock Options.   In connection with Employee’s employment,
NutraCea shall grant to Employee, as of the Effective Date, a qualified stock
option to purchase seven hundred fifty thousand (750,000) shares of NutraCea’s
common stock pursuant to the terms and conditions of NutraCea’s 2010 Equity
Incentive Plan and as outlined in EXHIBIT A.  Employee may, from time to time
and at NutraCea’s sole discretion, be granted additional stock options.  All
option grants shall be subject to Board of Director (and/or its Compensation
Committee) approval and to the terms and conditions of the corresponding Equity
Incentive Plan and Option Agreements.


4.5           Vacation and other Standard Benefits. Employee shall be entitled
to three (3) weeks of paid vacation time per year.  Accrual of vacation time
shall be subject to the terms and conditions of NutraCea’s vacation policy.
Employee shall be entitled to health benefits in accordance with NutraCea’s
standard policies. In addition, Employee is entitled to paid holidays, sick
leave and other benefits in accordance with NutraCea’s standard
policies.  Employee shall be reimbursed for reasonable business expenses,
subject to prior approval by NutraCea in accordance with NutraCea’s accounting
department of appropriate receipts or such other verification of expenses as
NutraCea may require from time to time.


5.           Employee’s Representations.  Employee represents and warrants to
NutraCea that information provided by Employee in connection with Employee’s
employment and any supplemental information provided to NutraCea is complete,
true and materially correct in all respects. Employee has not omitted any
information that is or may reasonably be considered necessary or useful to
evaluate the information provided by Employee to NutraCea.  Employee shall
immediately notify NutraCea in writing of any change in the accuracy or
completeness of all such information.


6.           Trade Secrets.  Employee acknowledges that NutraCea has gone to
great time and expense to develop customers and to develop procedures and
processes for development of products and services and the sales of products and
services.  Such procedures and processes in addition to various other types of
proprietary information are included as part of the “confidential information”
described in the “Proprietary Information Agreement” attached hereto as EXHIBIT
B.  Employee has previously executed the Proprietary Information Agreement or
agrees to execute NutraCea’s Proprietary Information Agreement contemporaneously
with the execution of this Agreement and employment.


7.           Remedies for Breach of Covenant Regarding Confidentiality. The
parties agree that the breach by Employee of any covenants contained in Sections
2.4, 2.5, 5 and 6 will result in immediate and irreparable injury to NutraCea.
In the event of any breach by Employee of the covenants contained in Sections
2.4, 2.5, 5 or 6, NutraCea shall be entitled to seek recourse through all
available legal and equitable remedies necessary or useful to prevent any
likelihood of immediate or irreparable injury to NutraCea. The parties agree
that, in the case of such a breach or threat of breach by Employee of any of the
provisions of such Sections, NutraCea may take any appropriate legal action,
including without limitation an action for injunctive relief, consisting of
orders temporarily restraining and preliminarily and permanently enjoining such
actual or threatened breach.

 
3

--------------------------------------------------------------------------------

 

8.           Miscellaneous.


8.1           Choice of Law, Jurisdiction, Venue. The rights and obligations of
the parties and the interpretation and performance of this Agreement shall be
governed by the laws of Arizona, excluding its conflict of laws rules.  The
exclusive jurisdiction and venue of any legal action brought by either party
under this Agreement shall be in the County of Maricopa, State of Arizona.


8.2.           Entire Agreement.   This Agreement, the Proprietary Information
Agreement dated March 3, 2010, described in Section 6 and the Option Agreement
referenced in Section 4.4 contain the entire Agreement among the parties and
supersede the Letter Agreement and all prior and contemporaneous oral and
written agreements, understandings and representations among the parties,
including without limitation any offer letter.  There are no representations,
agreements, arrangements, or understandings, whether oral or written, between or
among the parties relating to the subject matter of this Agreement that are not
fully expressed herein and therein.


8.3           Notices. Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third business day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed. Any such notice shall be delivered or addressed to the parties at the
addresses set forth above or at the most recent address specified by the
addressee through written notice under this provision.   Failure to conform to
the requirement that mailings be done by registered or certified mail shall not
defeat the effectiveness of notice actually received by the addressee.


8.4           Severability. NutraCea and Employee agree that should any
provision of this Agreement be declared or be determined by any court of
competent jurisdiction to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining parts, terms and provisions shall
not be affected thereby, and said illegal, unenforceable or invalid part, term
or provision shall be deemed not to be part of this Agreement.


8.5           Attorney’s Fees.  If the services of an attorney are used by any
party to secure the performance of this Agreement or otherwise upon the breach
or default of another party to this Agreement, or if any judicial remedy or
arbitration is sought to enforce or interpret any provision of this Agreement or
the rights and duties of any person in relation thereto, the prevailing party
shall be entitled to reasonable attorney’s fees, cost and other expenses, in
addition to any other relief to which such party may be entitled.  Any award of
damages by any court or arbitration as a result of the breach of this Agreement
of any of its provisions shall include an award of prejudgment interest from the
date of the breach at the maximum amount of interest allowed by law.


8.6           Amendment. The provisions of this Agreement may be modified at any
time by agreement of the parties.  Any such agreement hereafter made shall be
ineffective to modify this Agreement in any respect unless in writing and signed
by the party against whom enforcement of the modification or discharge is
sought.


8.7           No Transfer or Assignment; No Third-Party Beneficiaries. The
rights of Employee hereunder have been granted by NutraCea with the
understanding that this Agreement is personal to, and shall be performed by
Employee individually. This Agreement is not transferable or assignable by
Employee in any manner. No person or entity other than NutraCea and Employee
shall have any rights whatsoever under this Agreement.  No person or entity
other than NutraCea or Employee shall have any right to enforce any provision of
this Agreement, or to recover damages on account of the breach of this
Agreement. No heir, successor or assign of Employee, whether voluntarily or by
operation of law, shall have or succeed to any rights of NutraCea or Employee
hereunder.

 
4

--------------------------------------------------------------------------------

 

8.8           Waiver. Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction of that term or condition as it applies
on a subsequent occasion or of any other term or condition.


8.9           Resolution of Disputes.


8.9.1           Resolution of Disputes. NutraCea and Employee agree that any
claim or controversy arising out of or pertaining to this Agreement or the
termination of Employee's employment, including but not limited to, claims of
wrongful treatment or termination allegedly resulting from discrimination,
harassment or retaliation on the basis of race, sex, age, national origin,
ancestry, color, religion, marital status, status as a veteran of the Vietnam
era, physical or mental disability, medical condition, or any other basis
prohibited by law ("Dispute"),  shall be resolved through binding arbitration,
as provided in this paragraph.  The parties agree that no party shall have the
right to sue any other party regarding a Dispute except as provided in this
paragraph.


8.9.2           Binding Arbitration.  Any Dispute between the parties shall be
submitted to, and conclusively determined by, binding arbitration in accordance
with this paragraph. The provisions of this paragraph shall not preclude any
party from seeking injunctive or other provisional or equitable relief in order
to preserve the status quo of the parties pending resolution of a Dispute, and
the filing of an action seeking injunctive or other provisional relief shall not
be construed as a waiver of that party's arbitration rights. The arbitration of
any Dispute between the parties to this Agreement shall be governed by the
provisions of the Arizona Arbitration Act.


8.9.3           Appointment of Arbitrator.  The arbitration shall be a neutral
arbitrator selected by NutraCea and Employee.  Within thirty (30) days of
services of a demand for arbitration by either party to this Agreement, the
parties shall endeavor in good faith to select a single arbitrator.  If they
fail to do so within that time period, each party shall have an additional
period of fifteen (15) days in which to appoint an arbitrator and those
arbitrators within fifteen (15) days shall select an additional arbitrator.  If
any party fails to appoint an arbitrator or if the arbitrators initially
selected by the parties fail to appoint an additional arbitrator within the time
specified herein, any party may apply to have an arbitrator appointed for the
party who has failed to appoint, or to have the additional arbitrator appointed
by the presiding judge for the Superior Court, Maricopa County, Arizona.


8.9.4           Initiation of Arbitration. In the case of any Dispute between
the parties to this Agreement, either party shall have the right to initiate the
binding arbitration process provided for in this paragraph by serving upon the
other party a demand for arbitration within the statutory time period from the
date the Dispute first arose.


8.9.5           Location of Arbitration. Any arbitration hearing shall be
conducted in Maricopa County, Arizona.


8.9.6           Applicable Law. The law applicable to the arbitration of any
Dispute shall be the law of the State of Arizona, excluding its conflicts of law
rules.


8.9.7           Arbitration Procedures. The parties shall be entitled to conduct
discovery sufficient to adequately arbitrate their claims or defenses, including
access to essential documents and witnesses, as determined by the arbitrator and
subject to limited judicial review. In addition, either party may choose, at
that party’s discretion, to request that the arbitrators resolve any dispositive
motions prior to the taking of evidence on the merits of the Dispute.  By way of
example, such dispositive motions would include, but are not limited to, those
which would entitle a party to summary judgment or summary adjudication.  In the
event a party to the arbitration requests that the arbitrators resolve a
dispositive motion, the arbitrators shall receive and consider any written or
oral arguments regarding the dispositive motion, and shall receive and consider
any evidence specifically relating thereto, and shall render a decision thereon,
before hearing any evidence on the merits of the Dispute.

 
5

--------------------------------------------------------------------------------

 

8.9.8           Scope of Arbitrators' Award or Decision. NutraCea and Employee
agree that if the arbitrators find any Disputed claim to be meritorious, the
arbitrators shall have the authority to order all forms of legal and/or
equitable relief that would otherwise be available in court and that is
appropriate to the claim. Any decision or award by the arbitrators shall be in
writing and shall be specific enough to permit limited judicial review if
necessary.


8.9.9           Costs of Arbitration; Attorneys’ Fees.  NutraCea shall bear any
costs of arbitration that are over and above costs that would be incurred by
Employee had he/she not been required to arbitrate the Dispute, but instead had
been free to bring the action in court.  Each party shall bear its own
attorneys’ fees.  However, NutraCea and Employee agree that the arbitrators, in
their discretion and consistent with applicable law, may award to the prevailing
party the costs and attorneys’ fees incurred by that party in participating in
the arbitration process as long as they do not exceed those that would be
incurred by Employee in a court action.


8.9.10         Acknowledgment of Consent to Arbitration.  NOTICE:  BY EXECUTING
THIS AGREEMENT EMPLOYEE AGREES TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS
INCLUDED IN THE "RESOLUTION OF DISPUTES" PROVISION DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED BY ARIZONA LAW AND EMPLOYEE WAIVES ANY RIGHTS EMPLOYEE
MIGHT POSSES TO HAVE THE DISPUTE LITIGATED IN A COURT OR JURY TRAIL.  BY
EXECUTING THIS AGREEMENT, THE EMPLOYEE WAIVES EMPLOYEE’S JUDICIAL RIGHTS TO
APPEAL.  IF EMPLOYEE REFUSES TO SUBMIT TO ARBITRATION AFTER AGREEING TO THIS
PROVISION, EMPLOYEE MAY BE COMPELLED TO ARBITRATE UNDER THE AUTHORITY OF THE
ARIZONA CODE OF CIVIL PROCEDURE.  EMPLOYEE’S AGREEMENT TO THIS ARBITRATION
PROVISION IS VOLUNTARY. BY EXECUTING THIS AGREEMENT EMPLOYEE IS INDICATING THAT
EMPLOYEE HAS READ AND UNDERSTOOD THE FOREGOING AND AGREES TO SUBMIT DISPUTES
ARISING OUT OF THE MATTERS INCLUDED IN THIS ARBITRATION OF DISPUTES PROVISION TO
NEUTRAL ARBITRATION.


8.10           Exhibits. All exhibits to which reference is made are deemed
incorporated in this Agreement whether or not actually attached.

[SIGNATURE PAGE TO FOLLOW]

 
6

--------------------------------------------------------------------------------

 

SIGNATURE PAGE


Signature page for the Employment Agreement (“Agreement”) between NutraCea, a
California corporation with principal offices at 6720 N Scottsdale Road, Suite
390, Scottsdale, Arizona 85253 and Kody Newland an individual with a mailing
address at 1928 E Highland F-104 PMB 611, Phoenix, Arizona 85016 (“Employee”)
effective as of March 3, 2010 (“Effective Date”).
 



  NutraCea                                    
By:
W. John Short
   
Title:
Chief Executive Officer
                            Employee                                     Kody
Newland                     March 3, 2010  


 
7

--------------------------------------------------------------------------------

 

EXHIBIT A


OPTION AGREEMENT for Kody Newland


 
§
750,000 shares

 
§
250,000 vesting at signing

 
§
500,000 vesting in equal monthly portions over the twenty-four (24) month
contact period

 
§
Strike price = 0.20¢

 
§
Cashless provision

 
§
Accelerated vesting if change of control occurs



Cashless Option


Surrender of options.  At the time of exercise, Employee has the right to
exercise with a cashless method of payment.  If the common stock is publicly
traded, by surrendering the right to purchase a certain number of option shares
under the Option and using the appreciated value of the shares surrendered,
defined as the Fair Market Value less the exercise price of the shares
surrendered.  By way of example, if the optionee surrenders the right to
purchase 40 shares on a date when the Fair Market Value is $8.125 per share and
the Exercise Price is $3.25 per share, then the optionee could purchase ($8.125
- $3.25 = $4.875 x 40 shares = $195.00 divided by $3.25 = 60 shares), and the
number of shares purchasable under the Option would be reduced by 100 shares.


Change of Control


Acceleration of Vesting.  If a “change of control” of the Company should occur,
as defined below, then the option shall immediately vest and become exercisable
in full and any performance criteria of this option will be waived.  For
purposes of this Agreement, “change of control” shall mean:


 
1.
The consummation of a merger or consolidation of the Company with any other
corporation which results in the voting securities of the Company outstanding
immediately prior thereto failing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity) more than
fifty percent (50%) of the total voting power represented by the voting
securities of the company or such surviving entity outstanding immediately after
such merger or consolidation or,



 
2.
The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets.


 
8

--------------------------------------------------------------------------------

 

EXHIBIT B


PROPRIETARY INFORMATION AGREEMENT


NutraCea, a California corporation ("Company"), and Kody Newland, an individual
("Employee"), agree as follows:


1.           Employment.  Employee acknowledges that the obligations of Employee
set forth in this Agreement are a condition of Employee's employment with
Company and are agreed to by Employee in consideration of such employment.  The
parties agree that this Agreement shall not in any way affect the
employer/employee relationship of the parties other than as specifically set
forth in this Agreement, including without limitation the ability of Company to
terminate Employee’s employment at will (unless otherwise provided in a written
agreement, properly signed by Company).


2.           Term.  The term of this Agreement shall commence on the date hereof
and shall continue for the duration of Employees employment with Company.


3.           Confidential Information.  Employee agrees not to disclose to any
others, or take or use for Employee's own purposes or purposes of any others,
during the term of this Agreement or at any time thereafter, any of Company's
Confidential Information (as defined below).  Employee agrees that these
restrictions shall also apply to (1) Confidential Information belonging to third
parties in Company's possession, (2) Confidential Information belonging to any
parent or subsidiary of the Company and (3) Confidential Information conceived,
originated, discovered or developed by Employee during the term of this
Agreement.  "Confidential Information" means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customer lists and
customers, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, marketing, finances or other
business information disclosed to Employee by Company, either directly or
indirectly, in writing, orally or by drawings, or by observation of
products.  Confidential Information does not include any of the foregoing items
which has become publicly known and made generally available through no wrongful
act of Employee.  Employee further agrees not to improperly use or disclose or
bring onto the premises of Company any trade secrets of another person or entity
during the term of this Agreement.  Employee recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty to the Company, to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation, or to use it, except as necessary, in carrying out
Employee’s work for the Company consistent with the Company's agreement with
such third party.


4.           Inventions.  For purposes of this Agreement, "Invention" shall mean
any new inventions, improvements, machines, manufactures, methods, processes,
uses, apparatuses, compositions of matter, designs, original works of
authorship, formulas, databases, computer programs or software, or
configurations of any kind, discovered, conceived, developed, made, or produced
or any improvements to them, and shall not be limited to the definition of an
invention contained in the United States Patent Laws.


4.1.           Assignment of Inventions.  Employee assigns to Company all of
Employee's interest in all ideas and Inventions, whether or not patentable,
copyrightable or protectible as trade secrets, made or conceived by Employee,
solely or jointly with any others, during the term of Employee's employment with
Company, except for any idea or Invention for which no equipment, supplies,
time, facilities or trade secret information of Company was used and that was
developed entirely upon Employee's own time, and does not relate either to the
business of Company or Company's actual or demonstrably anticipated research or
development.  All ideas and Inventions hereby assigned are referred to as
“Assigned Inventions”.  Employee agrees to promptly disclose all Assigned
Inventions in writing to Company, to assist Company in preparing patent
applications and assignments for those Inventions and to vest title to those
Inventions in Company, all at Company's expense, but for no consideration to
Employee in addition to Employee's salary or wages.  If Company requires
Employee's assistance under this Section after termination of Employee's
employment, Employee shall be compensated for Employee's time actually spent in
providing that assistance at any hourly rate equivalent to Employee's salary or
wages during Employee's last period of employment by Company.

 
9

--------------------------------------------------------------------------------

 

4.2.           Prior Inventions.  Employee has attached as Exhibit A, a list of
any Inventions belonging to Employee prior to employment with Company ("Prior
Inventions"), that relate to the business of Company or Company's actual or
demonstrably anticipated research or development and that are not assigned to
Company hereunder.  If no such list is attached, Employee represents that there
are no such Prior Inventions.  If in the course of employment with Company,
Employee incorporates into a Company product, process or machine a Prior
Invention owned by Employee or in which Employee has an interest, Company is
hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide and assignable license to make, have made, modify,
sublicense, use and sell such Prior Invention as part of or in connection with
such product, process or machine.


4.3.           Records of Inventions.  Employee agrees to keep and maintain
adequate and current written records of all Inventions of Employee during the
term of employment with Company.  Such records shall be in the form of notes,
sketches, drawings, and any other format that may be specified by Company, and
shall be available to and remain the sole property of Company at all times.


4.4           Works for Hire.  Employee acknowledges and agrees that any
copyrightable works prepared by Employee within the scope of Employee’s
employment are “works for hire” under the Copyright Act and that the Company
will be considered the author and owner or such copyrightable works.  Employee
agrees that all Inventions that (a) are developed using equipment, supplies,
facilities or trade secrets of the Company, (b) result from work performed by
Employee for the Company, or (c) relate to the Company’s business or current or
anticipated research and development will be the sole and exclusive property of
the Company and are hereby irrevocably assigned by Employee to the Company.


4.5           Assignment of Other Rights.  In addition to the foregoing
assignment of Inventions to the Company, Employee hereby irrevocably transfers
and assigns to the Company: (a) all worldwide patents, patent applications,
copyrights, mask works, trade secrets and other intellectual property rights in
any Invention: and (b) any and all “Moral Rights” (as defined below) that
Employee may have in or with respect to any Invention.  Employee also hereby
forever waives and agrees never to assert any and all Moral Rights Employee may
have in or with respect to any Inventions, even after termination of Employee’s
work on behalf of the Company.  “Moral Rights” mean any rights to claim
authorship of an Invention, to object to or prevent the modification of any
Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless or
whether or not such right is denominated or generally referred to as a “moral
right”.


5.           Return of Property.  Employee agrees that upon termination of
employment with Company, Employee will deliver to Company all devices, records,
data, disks, computer files, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Employee pursuant to employment with Company or otherwise belonging to Company,
its successors or assigns.  In the event of the termination of Employee’s
employment, Employee agrees to sign and deliver the "Termination Certification"
attached hereto as Exhibit B.

 
10

--------------------------------------------------------------------------------

 

6.           Notification of New Employer.  Company shall have the right to
notify any future employers of Employee of Employee's rights and obligations
under this Agreement.


7.           Other Agreements.  Employee represents that the performance of all
the terms of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by Employee in confidence or in trust prior to
employment with Company.  Employee has not and shall not enter into any oral or
written agreement in conflict with this Agreement.


8.           Equitable Remedies.  Employee agrees that it would be impossible or
inadequate to measure and calculate Company's damages from any breach of the
covenants set forth in this Agreement.  Accordingly, Company shall have
available, in addition to any other right or remedy available under law or
equity, the right to obtain any injunction from a court of competent
jurisdiction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement.  Employee further agrees
that no bond or other security shall be required in obtaining such equitable
relief and consents to the issuance of such injunction and to the ordering of
specific performance.


9.           Miscellaneous.


9.1           Attorneys' Fees; Prejudgment Interest; Governing Laws.  If the
services of an attorney are required by any party to secure the performance
hereof or otherwise upon the breach or default of another party to this
Agreement, or if any judicial remedy or arbitration is necessary to enforce or
interpret any provision of this Agreement or the rights and duties of any person
in relation thereto, the prevailing party shall be entitled to reasonable
attorneys' fees, costs and other expenses, in addition to any other relief to
which such party may be entitled.  Any award of damages following judicial
remedy or arbitration as a result of the breach of this Agreement or any of its
provisions shall include an award of prejudgment interest from the date of the
breach at the maximum amount of interest allowed by law.  The rights and
obligations of the parties and the interpretation and performance of this
Agreement shall be governed by the law of Arizona, excluding its conflict of
laws rules.


9.2.           Amendment; Waiver.  The provisions of this Agreement may be
modified at any time by agreement of the parties.  Any such agreement hereafter
made shall be ineffective to modify this Agreement in any respect unless in
writing and signed by the parties against whom enforcement of the modification
or discharge is sought.  Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction either of that term or condition as it
applies on a subsequent occasion or of any other term or condition.


9.3.           Entire Agreement.  This document and any written employment
agreement between Employee and Company constitute the entire agreement between
the parties regarding the subject matter, all oral agreements being merged
herein, and supersedes all prior representations.  There are no representations,
agreements, arrangements, or understandings, oral or written, between or among
the parties relating to the subject matter of this Agreement that are not fully
expressed herein.


9.4.           Succession.  Subject to the provisions otherwise contained in
this Agreement, this Agreement shall inure to the benefit of and be binding on
the heirs, successors and assigns of the respective parties hereto.


9.5.           Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid or unenforceable, the remainder of
the Agreement which can be given effect without the invalid provision shall
continue in full force and effect and shall in no way be impaired or
invalidated.

 
11

--------------------------------------------------------------------------------

 

9.6           Notices.  Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third business day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed.   Any such notice shall be delivered or addressed to the parties at
the addresses set forth below or at the most recent address specified by the
addressee through written notice under this provision.   Failure to conform to
the requirement that mailings be done by registered or certified mail shall not
defeat the effectiveness of notice actually received by the addressee.


9.7           No Duty to Employ.  Employee understands that this Agreement does
not constitute a contract of employment or obligate the Company to employ
Employee for any stated period of time.  This Agreement shall be effective as of
the first day of Employee’s employment by the Company.


9.8           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original but all of which taken
together shall constitute one and the same instrument.


In witness whereof, the parties have executed this Proprietary Information
Agreement as of the date set forth below.




EMPLOYEE:
 
COMPANY:
     
NUTRACEA
     
a California corporation
                 
Kody Newland
 
By:     W. John Short
     
Title:   Chairman & Chief Executive Officer
 
Address:
     
1928 E Highland
 
Address:
 
F-104, PMB 61
 
6720 N Scottsdale Rd, Suite 390
 
Phoenix, AZ  85016
 
Scottsdale, AZ  85253
         
Date:  March 3, 2010
 
Date:  March 3, 2010
 

 
 
12

--------------------------------------------------------------------------------

 

EXHIBIT A of PROPRIETARY INFORMATION AGREEMENT


PRIOR INVENTIONS


Title Date Identifying Number or Brief Description
 
 
 
No inventions or improvements
     
 
 
Additional Sheets Attached

 
Signature of Employee:
 
 
     
Kody Newland
         
Date:
 
March 3, 2010
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B of PROPRIETARY INFORMATION AGREEMENT


TERMINATION CERTIFICATION


This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, disks, computer files, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items developed by me pursuant to employment with NutraCea or
otherwise belonging to NutraCea, its successors or assigns or any parent or
subsidiary of NutraCea.


I further certify that I have complied with all the terms of NutraCea's
Proprietary Information Agreement signed by me, including the reporting of any
inventions and original works of authorship (as defined therein), conceived or
made by me (solely or jointly with others) covered by that agreement.


I further agree that, in compliance with the Proprietary Information Agreement,
I will preserve as confidential all trade secrets, confidential knowledge, data
or other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of
NutraCea, any parent or subsidiary of NutraCea, or any of its respective
employees, clients, consultants or licensees.


I further agree that for twenty four (24) months from this date, I will not:


 
a.
Hire any employees of NutraCea, or



 
b.
Directly or indirectly, solicit, induce, recruit or encourage any NutraCea
employee, consultant, vendor, supplier, customer or client to sever its
relationship with NutraCea or accept an employment, consultant or other business
relationship with any other business.



EMPLOYEE:
 
COMPANY:
     
NUTRACEA
     
a California corporation
                 
Kody Newland
 
By:
     
Title:
         
Address:
     
1928 E Highland
 
Address:
 
F-104, PMB 61
 
6720 N Scottsdale Rd, Suite 390
 
Phoenix, AZ  85016
 
Scottsdale, AZ  85253
         
Date:  ______________________________
 
Date:  ______________________________
 


 

--------------------------------------------------------------------------------